Citation Nr: 0936725	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  99-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left hip, status post total hip replacement.

2.  Entitlement to service connection for osteoarthritis of 
the right hip, status post total hip replacement, as 
secondary to osteoarthritis of the left hip.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disabilities of the left and right 
hips resulting from medical care received at VA medical 
facilities.


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Esq. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and July 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, denied entitlement to service connection for 
disabilities of the left and right hips and denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left and right hip disabilities.  

The Veteran provided testimony at hearings before a decision 
review officer (DRO) at the RO in July 1998 and before a 
Veterans Law Judge (VLJ) at the Board's Central Office in 
Washington, D.C. in August 2000.  The VLJ who conducted the 
Veteran's Central Office hearing in August 2000 is no longer 
employed at the Board, and the Veteran was provided an 
additional videoconference hearing in April 2009 before the 
undersigned.  Transcripts of all the Veteran's hearings are 
of record.

The Veteran's appeal was previously before the Board in 
November 2000, August 2003, May 2007, and June 2008, at which 
times the Board remanded the case for further action by the 
originating agency.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate action.

FINDINGS OF FACT

1.  The Veteran's complaints of left knee pain during service 
were manifestations of left hip osteoarthritis. 

2.  Right hip osteoarthritis was incurred secondary to 
service-connected left hip osteoarthritis.

3.  The grant of service connection under the provisions of 
38 C.F.R. §§ 3.303 and 3.310 renders moot the Veteran's claim 
of entitlement to compensation for additional disabilities of 
the left and right hips resulting from medical care received 
at VA medical facilities under 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the left hip, 
status post total hip replacement, is warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for osteoarthritis of the right hip, 
status post total hip replacement, is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310 (2008).

3.  The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 is dismissed as moot.  38 U.S.C.A. §§ 
511(a), 1318, 7104; 38 C.F.R. §§ 3.22, 20.101, 20.1106 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009) defined VA's duty to 
assist a veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claims for entitlement to service 
connection, further assistance is unnecessary to aid the 
Veteran in substantiating his claims.  

Furthermore, as a result of the decision to award service 
connection for left and right hip osteoarthritis, the claim 
for entitlement to compensation under U.S.C.A. 
§ 1151 is moot.  Thus, any error by VA in complying with the 
requirements of VCAA with respect to this claim is also 
harmless.


II.  Factual Background

The Veteran contends that his complaints of left knee pain 
during active service were manifestations of a left hip 
disability and that his left hip osteoarthritis, status post 
total hip replacement, was therefore incurred during active 
duty service.  With respect to his right hip disability, the 
Veteran contends that it developed secondary to his left hip 
osteoarthritis.

Service treatment records establish that the Veteran 
complained of left knee pain on several occasions.  In 
December 1967, while undergoing treatment for chest pain, he 
reported that he experienced arthritis in his knees when it 
was cold.  In February 1970, the Veteran stated that he had a 
history of his left knee intermittently giving out, and in 
June 1970, he complained of a 20 month history of left knee 
pain.  A history of left knee pain was diagnosed and a June 
1970 X-ray was negative for abnormalities.  The examination 
report for discharge from June 1970 indicated that the 
Veteran's lower extremities were normal, and the Veteran 
reported a history of trouble with his knee.  

The post-service medical evidence establishes that the 
Veteran was hospitalized at the Fayetteville VA Medical 
Center (VAMC) in September 1974 with an acute right 
thrombophlebitis of the right calf.  In June 1976 he was 
fitted for knee length elastic stockings to treat his 
varicose veins.  

In May 1978, the Veteran complained of pain in his left calf 
and knee.  Arthritis of the left knee was diagnosed.  A month 
later, in June 1978, the Veteran again reported experiencing 
left knee pain and stated that he had been told he had torn 
cartilage in his knee.  X-rays of the left knee were negative 
for abnormalities.  

Several weeks later, the Veteran complained of pain in the 
inner aspect of his thigh and stated that he was afraid he 
had a blood clot.  In July 1978, the Veteran again stated 
that he had been told he had torn cartilage in his left knee 
and reported a one month history of knee pain.  

In October 1982, the Veteran underwent bilateral varicose 
stripping and ligation at a private hospital.  

The Veteran was admitted to another private hospital in 
October 1989 for treatment following complaints of severe 
shooting pains in his left thigh with concurrent weakness and 
numbness of the left leg.  A thoracolumbar myelogram and CT 
scans indicated moderate lumbar stenosis and a possible disc 
herniation.  X-rays of the bilateral hips showed mild 
degenerative changes.

The Veteran's private physician noted in a November 1990 
letter that the Veteran had a considerable history of knee 
pain dating back to his active duty service.  While his knee 
had been X-rayed at that time, no X-rays of his back were 
taken during service, and the Veteran suggested that his knee 
pain had been due to his lumbar condition. 

In November 1996, the Veteran was examined at Duke University 
Medical Center for his left lower extremity symptoms.  The 
Veteran's complaints were initially suggestive of nerve 
irritation resulting from the lumbar spine, but a December 
1996 lumbar MRI showed only a small centric disc protrusion.  
Based on the Veteran's complaints of left hip pain, he was 
referred to another physician who diagnosed hypertrophic 
arthritis of the left hip based on anteroposterior film 
imaging.  The physician also noted that there was evidence of 
an old slipped capital femoral epiphysis.  

A year later, in November 1997, the Veteran was noted to have 
experienced progressive problems with his left hip pain.  
Severe osteoarthritis of the left hip with loss of articular 
cartilage was diagnosed and a total arthroplasty of the left 
hip was performed.  

In support of his claim, the Veteran has submitted a November 
1998 report of medical examination by his primary physician, 
E.P.  The Veteran reported a history of intermittent severe 
knee and thigh pain with giving way of the left knee since 
his time in the military.  Most of his left leg problems 
resolved following his 1997 total hip replacement, but the 
Veteran still reported some giving way of the left knee and 
bilateral leg numbness.  Physical examination indicated 
bilateral leg weakness, and bilateral decreased straight leg 
tests.  The diagnoses were status post left hip replacement, 
moderate osteoarthritis of the right hip, lumbar spine 
stenosis, radiculopathy of the lower extremities, and 
osteoarthritis of the lumbar spine.  While a cause and effect 
relationship between the Veteran's in-service complaints of 
knee pain and his subsequent left hip disability could not be 
established with absolute certainty, E.P concluded that there 
was a high probability of a relationship between the 
Veteran's left knee pain and left hip disability based on his 
reported history of knee pain on his separation examination 
and the lack of any X-rays for joints other than the knee 
during service.

In May 2000, the Veteran submitted numerous excerpts from 
medical texts and other publications establishing that 
osteoarthritis of the hip can manifest as referred pain to 
the knee.  

A June 2000 letter from another of the Veteran's private 
physicians, J.E., noted that there was a fifty-fifty chance 
that the Veteran's left knee symptoms during service were 
related to his left hip pathology.

The Veteran submitted a second letter from E.P. in February 
2001 stating that the Veteran's osteoarthritis of the right 
hip was secondary to his osteoarthritis of the left hip.  
E.P. based his opinion on the Veteran's reported 30 year 
history of left leg pain with resulting overuse of the right 
hip.  

In April 2001 the Veteran submitted several lay statements in 
support of his claim from his wife, co-worker, and neighbor.  
They stated that the Veteran had consistently complained of 
left leg pain since the early 1970s, and while some of his 
symptoms were relieved following a left hip replacement, in 
recent months he had developed right leg pain and a right-
sided limp. 

In another letter from E.P. dated July 2001, the Veteran's 
doctor stated that the Veteran's current right leg and hip 
problems were the result of his left hip disability and 
overuse of the joint.  E.P also noted that the Veteran 
received grossly substandard medical care on his left leg, 
and that his complaints of left knee pain during active duty 
service were misdiagnosed and were the cause of his left hip 
pathology.  

In August 2001 the Veteran's claims folders were provided to 
a VA staff physician at the Winston-Salem VAMC.  After 
reviewing the Veteran's complete medical records, the VA 
physician determined that sufficient information for a 
diagnosis to account for the Veteran's reports of left knee 
pain during service was not possible, but that the evidence 
did not support an etiologic relationship between a left knee 
disability and a left hip disability.  Furthermore, the VA 
physician concluded that it would require speculation to 
opine on how the Veteran's left hip disability may have 
aggravated his current right hip disability.  

The Veteran underwent a right total hip replacement in April 
2002 at a private hospital. 

Following an April 2002 VA examination, a VA examiner 
determined that the Veteran's left hip condition could not be 
attributed to a left knee disability, as the record did not 
contain a diagnosis of a left knee disability, nor did X-rays 
during service show any abnormalities.  In addition, the 
April 2002 VA examiner also concluded that it would require 
speculation to state how much involvement the Veteran's left 
knee arthritis had in the deterioration of his right hip.  

In June 2002, the Veteran's orthopedist, J.M., stated in a 
letter that it would not be unusual for a patient with severe 
progressive degenerative disease of the hip to manifest 
intermittent pain radiating down to the knee.  Therefore, the 
Veteran's complaints of leg pain for many years could have 
been related to his arthritic changes of the hip.

In a letter received in August 2002, E.P. provided further 
opinions in favor of the Veteran's claims.  After review of 
the Veteran's service and post-service treatment records, E.P 
concluded that the Veteran's in-service physicians and post-
service VA doctors had failed to provide even basic medical 
care for his complaints of left leg pain.  E.P. further 
stated that the evidence, including medical and orthopedic 
literature, established that the Veteran had a left slipped 
capital epiphysis when he reported a 20 month history of knee 
pain during service.  If a proper radiologic work-up had been 
completed at that time, the Veteran's hip disability could 
have been diagnosed and the pain that resulted from his 
subsequent hip replacement and neuropathy of the legs could 
have been avoided.  

In a June 2003 addendum report to the April 2002 VA 
examination, the VA examiner stated that it was not possible 
for an injury to the Veteran's left knee during service to 
have been the cause of any left or right osteoarthritis.  In 
addition, the VA examiner noted that there was no reason to 
blame the Veteran's right hip degeneration on his left hip 
disability.  The examiner believed that the chronology and 
symptoms of the Veteran's disabilities contravened the 
opinions of the private physicians who stated that the 
Veteran's left knee symptoms during service were related to 
his left hip pathology.  

The Veteran's claims folders were provided to the Chief of 
Staff of the Fayetteville VAMC in April 2005 for the 
procurement of a medical opinion in response to the Veteran's 
claim for compensation under 38 U.S.C. § 1151 (West 2002).  
The VA doctor concluded that the Veteran's complaints of 
degenerative arthritis in the hips were not the result of any 
breach in the standards of care.  The Veteran had no 
complaints or documentation of hip problems during his 
military service or until 19 years after his discharge.  In 
his opinion, the Veteran did not incur any permanent or 
chronic disability as a result of the necessary consequences 
of treatment at a VA facility.  The onset of arthritis in the 
Veteran's hips commenced many years after his discharge from 
the military and there was consequently no failure to 
diagnose or treat the problem in a timely manner.  

During hearings provided at the RO and before the Board in 
July 1998, August 2000, and April 2009, the Veteran has 
repeatedly testified that he believes his left knee pain 
during service was a manifestation of his left hip arthritis.  
While he did not experience pain in his hip until 1996, when 
arthritis was diagnosed by his private physician, he has 
consistently experienced pain in his groin, left thigh, leg, 
and knee.  The Veteran also testified that his claim 
regarding his left hip had been repeatedly mischaracterized 
by VA and that the medical opinions provided by VA physicians 
had been mistakenly concerned with whether his left hip 
arthritis was secondary to a left knee disability, and not 
whether his complaints of pain during service were associated 
with his left hip condition.  


III.  Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 
Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. 
§ 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Hip 

The medical evidence of record clearly shows a current 
diagnosis of osteoarthritis of the left hip.  In addition, 
service treatment records establish that the Veteran made 
multiple complaints of left knee pain during service.  The 
Board therefore finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

With respect to whether the evidence establishes the presence 
of a nexus between the Veteran's left hip osteoarthritis and 
active duty service, the record contains medical evidence 
both for and against the Veteran's claim.  The Veteran has 
submitted medical opinions from three separate physicians, 
including multiple statements from E.P, providing a link 
between his in-service complaints of knee pain and his left 
hip osteoarthritis.  
While the June 2002 statement from the private orthopedist 
J.M is speculative as he merely noted that the Veteran's knee 
pain could have been related to his arthritic changes of the 
hip, several of the statements supporting the Veteran's claim 
were rendered with the necessary degree of specificity and 
were made following review of the Veteran's service treatment 
records.  Moreover, the statements from E.P. consistently 
included a full discussion of the bases for the expressed 
opinions and referenced other evidence of record supporting 
the claim such as the Veteran's treatment records and 
relevant medical literature.  

Weighing against the claim are the opinions of the August 
2001 and April 2002 VA examiners, including the June 2003 
addendum report.  Although these medical opinions were 
provided after review of the Veteran's complete claims 
folders and medical records, the Board finds that they are of 
little probative value as they do not pertain to the specific 
claim before the Board.  

The Veteran has consistently argued that his symptoms of knee 
pain during active duty service were manifestations of 
existing left hip arthritis.  Instead of addressing these 
contentions, the VA examiners opined that the Veteran's hip 
arthritis was not secondary to a knee disability or injury.  
Therefore, while this medical evidence establishes that the 
Veteran's hip arthritis was not incurred as a result of a 
knee disability during service, they are not probative to the 
issue of whether the Veteran's knee complaints during service 
were manifestations of an existing left hip condition. 

Also weighing against the claim is the April 2005 medical 
opinion of the Fayetteville VAMC Chief of Staff who found 
that the onset of the Veteran's arthritis was many years 
after his discharge from the military.  This opinion was 
based on the lack of any documentation of a hip condition 
until 19 years after the Veteran's separation from active 
duty service.  

The Board finds that this medical opinion, while probative, 
is outweighed by the other medical evidence in support of the 
Veteran's claim.  As noted above, the Veteran has provided 
multiple statements from his private physicians providing a 
link between in-service knee pain and hip arthritis.  In 
addition, the record also contains numerous excerpts from 
medical texts establishing that knee pain is a common symptom 
of hip osteoarthritis.

As the balance of the medical evidence is in favor of the 
claim, the evidence supports a grant of service connection 
for left hip osteoarthritis, status post total hip 
replacement.  Accordingly, the claim is granted.


Right Hip

The Veteran also contends that service connection is 
warranted for his arthritis of the right hip as it was 
incurred secondary to left hip arthritis.  As with the 
Veteran's previous claim, the record contains medical 
evidence both for and against the claim for service 
connection. 

In favor of the Veteran's claim are medical statements from 
E.P. dated February 2001 and July 2001.  E.P. stated that the 
Veteran's right hip osteoarthritis was incurred secondary to 
overuse resulting from his left hip arthritis.  This opinion 
was based on the Veteran's 30 year history of reported left 
leg pain and subsequent overuse of the joints.  

Although the record also contains medical opinions from the 
August 2001 and April 2002 VA examiners, these opinions are 
not very probative as the VA examiners concluded that it 
would require speculation to comment on the impact of the 
Veteran's left hip disability on the deterioration of his 
right hip.  

Weighing against the Veteran's claim is the June 2003 
addendum report of the April 2002 VA examiner who found that 
there was no reason to believe that the Veteran's right hip 
condition was due to his left hip disability.  This opinion 
was not accompanied by further explanation and the basis for 
the medical opinion is not clear. 

As the record contains medical opinions both for and against 
the claim, the Board finds that there is an approximate 
balance of positive and negative evidence.  Therefore, the 
benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert, 1 Vet. App. 53 (1990).  
Accordingly, service connection is warranted for the 
Veteran's right hip osteoarthritis, status post total hip 
replacement, as secondary to his service-connected left hip 
condition.  38 C.F.R. § 3.310 (2008).


IV.  Compensation under 38 U.S.C.A. § 1151

The Veteran also contends that he is entitled to compensation 
for his left and right hip osteoarthritis under 38 U.S.C.A. 
§ 1151 (West 2002) as he incurred additional disability, that 
is worsening of his arthritic conditions, due to VA's failure 
to adequately diagnose his hip conditions.  

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a Veteran in the same manner as if 
the additional disability were service connected.  38 
U.S.C.A. § 1151 (West 2002).

As noted above, the Board has determined that service 
connection is warranted for the Veteran's osteoarthritis of 
the left and right hips under the provisions of 38 C.F.R. 
§§ 3.303 and 3.310 (2008).  The Board's grant of service 
connection for the Veteran's claimed disabilities renders 
moot the issue of entitlement to compensation under 38 
U.S.C.A. § 1151.

Accordingly, the appeal for compensation under 38 U.S.C.A. 
§ 1151 is dismissed as no benefit remains to be awarded and 
no controversy remains.


ORDER

Entitlement to service connection for osteoarthritis of the 
left hip, status post total hip replacement, is granted.

Entitlement to service connection for osteoarthritis of the 
right hip, status post total hip replacement, as secondary to 
osteoarthritis of the left hip is granted.

Entitlement to compensation under 38 U.S.C. § 1151 (West 
2002) for additional disabilities of the left and right hips 
resulting from medical care received at VA medical facilities 
is dismissed as moot.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


